Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15 and 18-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170177091 A1 to Shah et al. (hereinafter ‘Shah’).

Regarding claim 11, Shah discloses a method of creating an entertainment experience from user motion, the method comprising: 
receiving a plurality of data streams, each data stream from a different article of footwear or apparel and representative of a spatial motion of the respective article (para [0013]-[0014], figs. 1 and 5: the host computer 112 may include an app for receiving signals from the plurality of wearable devices 104-110 (e.g., a plurality of wearable devices worn by one performer or 
triggering the playback of an audio sample or a visual effect in response to each of the received plurality of data streams (para [0040] and fig. 5: step 506 correlates the information from the plurality of wearable devices to output audio, visual and/or haptic effects, the correlation may depend on a specified wearable device of the plurality of wearable devices, For example, a first wearable device may correspond with a first instrument (e.g., a drum), and a second wearable device may correspond with a second instrument (e.g., a guitar)).

Regarding claim 12, Shah discloses the method of claim 11, further comprising identifying a plurality of motion primitives from the plurality of data streams; and wherein triggering the playback of an audio sample or a visual effect includes triggering the playback of a different audio sample or visual effect for each different one of the identified plurality of motion primitives (para [0034] and fig. 4: operation 404 determines output effects based on a combination of motion primitives (e.g., rotation, acceleration, location), and, para [0040]: outputs a corresponding audio/visual effect, wherein a first gesture may correspond to a first output effect and a second gesture may correspond to a second output effect).

Regarding claim 13, Shah discloses the method of claim 12, further comprising mapping a plurality of predefined motion primitives to a plurality of different audio samples or visual effects (para [0034]: determining output effects based on a combination of motion primitives (e.g., rotation, acceleration, location); para [0020]-[0022]: The host computer 112 or mobile device may map the gesture events to triggered output events, such as MIDI soft instruments, 

Regarding claim 14, Shah discloses the method of claim 13, wherein the mapping includes mapping each of the plurality of motion primitives to a different one of the plurality of different audio samples or visual effects (para [0040] and fig. 5: step 506 correlates the information from the plurality of wearable devices to output audio, visual and/or haptic effects, the correlation may depend on a specified wearable device of the plurality of wearable devices, For example, a first wearable device may correspond with a first instrument (e.g., a drum), and a second wearable device may correspond with a second instrument (e.g., a guitar)).

Regarding claim 15, Shah discloses the method of claim 11, wherein triggering the playback of an audio sample or a visual effect in response to each of the received plurality of data streams includes displaying a visual effect or initiating the motion of an avatar within a virtual environment (para [0040] and fig. 5: step 506 correlates the information from the plurality of wearable devices to output audio, visual and/or haptic effects, the correlation may depend on a specified wearable device of the plurality of wearable devices, For example, a first wearable device may correspond with a first instrument (e.g., a drum), and a second wearable device may correspond with a second instrument (e.g., a guitar)).

Regarding claim 18, Shah discloses the method of claim 17, wherein outputting the visual effect comprises illuminating at least one light on the article of footwear or apparel para [0021]: 

Regarding claim 19, Shah discloses the method of claim 11, wherein receiving the plurality of data streams includes receiving the data streams via a wireless digital communication protocol (para [0013] and fig. 1: The plurality of wearable devices 104-110 may be in communication with a host computer 112 using Wi-Fi network connections, cellular network connections, wired connections, Bluetooth/BLE and NFC connections, or the like; also para [0020]: The system 100 includes wearable body sensors, such as the wearable devices 104-110).

Regarding claim 20, Shah discloses the method of claim 11, further comprising identifying a first motion primitive from a first data stream of the plurality of data streams and identifying a second motion primitive from a second data stream of the plurality of data streams, wherein the first motion primitive and the second motion primitive are the same (para [0012]-[0013] and fig. 1: plurality of wearable devices/sensors; and para [0034]: determining output effects based on a combination of motion primitives (e.g., rotation, acceleration, location); and 
wherein triggering the playback of an audio sample or a visual effect includes triggering the playback of a first audio sample or visual effect in response to the identifying of the first motion primitive and triggering the playback of a second audio sample or visual effect in response to the identifying of the second motion primitive; and wherein the first audio sample or visual effect is different than the second audio sample or visual effect (para [0040] and fig. 5: step 506 correlates the information from the plurality of wearable devices to output audio, visual and/or haptic effects, the correlation may depend on a specified wearable device of the plurality .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-17 rejected under 35 U.S.C. 103 as being unpatentable over Shah.

Regarding claim 16, Shah discloses the method of claim 11, further comprising: 
maintaining a library of a plurality of audio samples and a library of a plurality of predefined motion primitives (para [0034]: determining output effects based on a combination of 
associating, on the basis of a received input from a user input device, a different selected audio sample from the plurality of audio samples with each of the plurality of predefined motion primitives (para [0020]-[0022]: The host computer 112 or mobile device may map the gesture events to triggered output events, such as MIDI soft instruments, special effects lighting, fireworks, smoke/fog, or the like. Also, para [0040] discloses wherein the wearable devices with corresponding instruments may be based on user selections user, Note, therefore it is implicit, or at least obvious, that the mapping of particular gestures to particular audio/visual outputs can be designated by a user to enable or improve customization); 
identifying a plurality of motion primitives from the plurality of data streams; matching each of the identified motion primitives with one of the predefined motion primitives; and  wherein the triggering the playback of the audio sample or visual effect comprises outputting the audio sample associated with each predefined motion primitive that is matched with an identified motion primitive (para [0034]: determining output effects based on a combination of motion primitives, and para [0020]-[0022]: mapping the gesture events to triggered output events; also, para [0040]: outputs a corresponding audio/visual effect, wherein a first gesture may correspond to a first output effect and a second gesture may correspond to a second output effect).

Regarding claim 17, the method is rejected along the same rational as the method of claim 16 because Shah teaches outputting visual effects interchangeably with audio effects, for example see para [0020]: mapping the gesture events to triggered output events, such as MIDI soft instruments, special effects lighting, fireworks, smoke/fog, or the like.

Claims 1-7 and 10 rejected under 35 U.S.C. 103 as being unpatentable over US 20160324445 A1 to Kim et al. (hereinafter ‘Kim’) in view of Shah.

Regarding claim 1, Kim discloses a system for motion-based media creation comprising: 
an article of footwear or apparel comprising at least one accelerometer or inertial measurement unit operative to monitor spatial motion of at least a portion of the article of footwear or apparel, and to generate a data stream indicative of the monitored spatial motion (para [0143]: acceleration sensor within a pad part in the form of an insole of a shoe, and para [0144]: The user's gait posture may be determined according to a detection order of the sensor values); 
a processor in networked wireless communication with the article of footwear or apparel (para [0139]: a communication unit configured to transmit the sensor values to an external electronic device by using short range communication; and fig. 1 shows an example external device with processor 120), the processor configured to: 
receive the data stream from the article of footwear or apparel (para [0139]: The external electronic device may be configured to control determination of the user's gait posture by using the received sensor values); 

However, Kim fails to explicitly disclose wherein the motion characteristics are determined based on at least one motion primitive from the received data stream and triggering the playback in response to the primitive as claimed.
However, in analogous art Shah discloses wherein a wearable device may transmit gesture primitives to a computing device (para [0034]-[0035]), and wherein the computing device may correlate the sensor data with specific audio/visual signals output by wearable devices (para [0038]-[0041] and fig. 5).
Therefore, the combined teachings of Kim and Shah disclose a processor configured to: identify at least one motion primitive from the received data stream; and trigger the playback of an audio sample or a visual effect in response to the identified at least one motion primitive.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Kim in view of the above teachings of Shah to enable a variety of interactive use cases, including interactive use cases resulting in audiovisual special effects (Shah, para [0010]).

Regarding claim 2, Kim modified by Shah discloses the system of claim 1, wherein the identified at least one motion primitive includes a first motion primitive and a second motion primitive, and the audio sample or visual effect is a first audio sample or first visual effect and is triggered in response to the first motion primitive (Shah, para [0034] and fig. 4: operation 404 
the processor further configured to: 
trigger the playback of a second audio sample or a second visual effect in response to the second identified motion primitive; and wherein the first audio sample or first visual effect is different than the second audio sample or second visual effect (Shah, para [0040]: a first gesture may correspond to a first output effect and a second gesture may correspond to a second output effect).
The motivation to combine the references is the same as per the rejection of claim 1.

Regarding claim 3, Kim modified by Shah discloses the system of claim 1, further comprising a user input device and a display in communication with the processor (Kim, 160 of fig. 1: display, 150 of fig. 1: input/output interface,  and para [0135]: the external electronic device may have a display unit and a speaker for outputting audio/visual effect based on gait characteristics), and further wherein the processor is further configured to: 
maintain a library of a plurality of audio samples (Shah para [0016], [0020], [0034], [0040]: the output effects may include notes, instruments, chords, songs, or other audio outputs. The output effects may correspond with MIDI files, MIDI notes, or MIDI instruments. The correlation may depend on a gesture included in the information. For example, a first gesture may correspond to a first output effect and a second gesture may correspond to a second output effect); 
associate, on the basis of a received input from the user input device, a selected audio sample from the plurality of audio samples with a predefined motion primitive (Shah, para 
match the identified motion primitive with the predefined motion primitive; and wherein the triggering of the playback of the audio sample or the visual effect in response to the identified motion primitive comprises outputting the selected audio sample in response to the matching of the identified motion primitive with the predefined motion primitive (Shah para [0016], [0020], [0034], [0040]: map the gesture events to triggered output events, such as MIDI soft instruments, special effects lighting).
The motivation to combine the references is the same as per the rejection of claim 1.

Regarding claim 4, Kim modified by Shah discloses the system of claim 1, further comprising a user input device and a display in communication with the processor (Kim, 160 of fig. 1: display, 150 of fig. 1: input/output interface,  and para [0135]: the external electronic device may have a display unit and a speaker for outputting audio/visual effect based on gait characteristics), and further wherein the processor is further configured to: 
maintain a library of a plurality of visual effects (Shah para [0016], [0020], [0034], [0040]: The output effects may correlate with visible outputs, such as lights, smoke or fog, fireworks, video, or the like. The output effects may correspond with MIDI files, MIDI notes, or MIDI instruments. The correlation may depend on a gesture included in the information. For 
associate, on the basis of a received input from the user input device, a selected visual effect from the plurality of visual effects with a predefined motion primitive (Shah, para [0020]-[0022]: The host computer 112 or mobile device may map the gesture events to triggered output events, such as MIDI soft instruments, special effects lighting, fireworks, smoke/fog, or the like. Also, para [0040] discloses wherein the wearable devices with corresponding instruments may be based on user selections user, Note, therefore it is implicit, or at least obvious, that the mapping of particular gestures to particular audio/visual outputs can be designated by a user to enable or improve customization); 
match the identified motion primitive with the predefined motion primitive; and wherein the triggering of the playback of the audio sample or the visual effect in response to the identified motion primitive comprises outputting the selected audio sample in response to the matching of the identified motion primitive with the predefined motion primitive (Shah para [0016], [0020], [0034], [0040]: map the gesture events to triggered output events, such as MIDI soft instruments, special effects lighting).
The motivation to combine the references is the same as per the rejection of claim 1.

Regarding claim 5, Kim modified by Shah discloses the system of claim 4, and Kim further teaches wherein the article of footwear or apparel further comprises at least one light; and wherein outputting the selected visual effect comprises illuminating the at least one light on the article of footwear or apparel (para [0140]: The output unit 540 may include a speaker or an 

Regarding claim 6, Kim modified by Shah discloses the system of claim 4, and Kim further teaches, wherein the processor is configured to trigger the playback of the audio sample or the visual effect in a virtual environment (para [0135], fig. 17A: the information on the user's gait posture may be an avatar generated by shaping the user's gait posture and may output the avatar as an image or a dynamic image).

Regarding claim 7, Kim modified by Shah discloses the system of claim 6, and Kim further teaches, wherein the playback of the audio sample or the visual effect is the movement of an avatar within the virtual environment (para [0135], [0189], fig. 17A: the information on the user's gait posture may be an avatar generated by shaping the user's gait posture and may output the avatar as an image or a dynamic image).

Regarding claim 10, Kim modified by Shah discloses the system of claim 1, wherein the article of footwear or apparel further comprises a vibration transducer operative to transmit a tactile sensation to the body of the user (Shah, para [0012]: haptic feedback); and 
wherein the processor is further configured to cause the vibration transducer to convey a beat or tactile timing signal to the user (Kim, para [0135], teaches outputting a sound source of a constant beat or a constant metronome rhythm while the user maintains the normal running having a regular tempo of steps of right and left feet and, during the abnormal running in which the tempo of the steps of the right and left feet is not regular, output a sound source in which the 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings and tempo output signal of Kim in view of the above teachings and haptic output of Shah to provide greater customization and/or to support hearing impaired users.

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Shah, further in view of  US 20160322078 A1 to Bose et al. (hereinafter ‘Bose’).

Regarding claim 8, Kim modified by Shah discloses the system of claim 1, but fails to explicitly disclose wherein the processor is configured to trigger the playback of the audio sample or the visual effect as an overlay on a video feed.
However, in analogous art, Bose discloses  wherein the processor is configured to trigger the playback of the audio sample or the visual effect as an overlay on a video feed (para [0092], [0099], [0188]: the highlight reel or fail reel may include displays or overlays of data or graphics on or near the video or on selected frames showing the value of metrics from the motion analysis). 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Kim further in view of the above teachings of Bose to enable recognition of motion events, and designation of events within images or videos (Bose, para [0022]).

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Shah, further in view of  US 10423241 B1 to Pham et al. (hereinafter ‘Pham’).

Regarding claim 9, Kim modified by Shah discloses the system of claim 1, but fails to explicitly disclose wherein the processor is further configured to determine a distance between the article of footwear or apparel and a predetermined location and wherein the processor is configured to trigger the playback of an audio sample or a visual effect only if the distance is below a predetermined threshold.
However, in analogous art, Pham discloses wherein the processor is further configured to determine a distance between the article of footwear or apparel and a predetermined location and wherein the processor is configured to trigger the playback of an audio sample or a visual effect only if the distance is below a predetermined threshold (col. 6 ln. 40-54, fig. 1E: when the system determines that one or more aspects of the user has entered within a predetermined threshold distance of one or more of the virtual boundaries, the headset may provide one or more visual messages to the user by the displays; also col. 1 ln. 12-20: the system may employ wearable motion sensors).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Kim further in view of the above teachings of Pham for the benefit of establishing a safe exercise zone.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R SMITH/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484